FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed January 6, 2021.  Claims 1 and 106 have been amended.  Claims 3, 5, 9, 15, 24, 30, 35 and 92 remain withdrawn, and claims 1-2, 49, 51-52, 56, 59, 83, 93, 99, 104 and 106 under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following rejections/objections set forth in the prior Office action:
The rejection of claim 106 under 35 USC 112(d), in view of the amendment of the claim to depend from claim 1; and
The rejection of claims under 35 USC 102(a)(1) and 35 USC 102(a)(2) as being anticipated by Shahbazian et al, in view of the amendment of independent claim 1 to require that “the plurality of nucleotide sequences comprise nucleotide sequences from at least two different chromosomes”.
Claims 1-2, 49, 51-52, 56, 59, 83, 93, 99, 104 and 106 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments. Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I, and of species a) (a nucleic acid requiring multiple somatic mutations), in the reply filed on June 30, 2020 is again acknowledged.
Claim 92 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2020.
Claims 3, 5, 9, 15, 24, 30 and 35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claim(s) 1-2, 49, 51-52, 56, 59, 83, 93, 99, 104 and 106 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu-Lieskovan et al (Cancer Res 65(11):4633 [June 2005]; cited herein).  

With further regard to dependent claim 49, it is an inherent property of at least the vector pcDNA4/TO-EF (see a) above) that it includes an origin of replication.  Regarding dependent claim 51, at least the nucleic acids of b) (which are present in tumor cells) necessarily include at least one methylated nucleotide.  Regarding dependent claim 52, promoters are present in at least the nucleic acids of a), b) and d).  Regarding claim 56, each of the products of a)-d) above include multiple copies of the disclosed nucleic acids.  Regarding claim 59, again, each of a)-d) above includes multiple copies of nucleic acid fragments meeting the requirements of the claims (which fragments inherently align with 100% of a sequence of a structure as required by the claims).  Regarding claim 83, at least a), b) and d) encompass cells including nucleic acids meeting the requirements of the claims.  Regarding claim 93, Hu-Lieskovan et al disclose transfecting cells with their vectors, which meets the requirements of the claims (see page 4634, left column, first full paragraph).  Regarding claim 99, Hu-Lieskovan et al teach paraffin blocks comprising tumor tissues which comprise cell including nucleic acids of the claims, such that all requirements of the claim are met; it is a property of such paraffin embedded cells that they may be employed as a reference material in some manner (which is sufficient to meet the requirements of the claim).  Regarding claim 104, at least the transfected cells of a) – during transfection, when present in media, and when subjected to PCR – are present in a liquid (media or buffer), which meets the requirements of the claim (see again page 4634, left column, first full paragraph).  Regarding claim 106, each of the above a)-d) (as well as the products of 
Hu-Lieskovan et al thus anticipate each of claims 1-2, 49, 51-52, 56, 59, 83, 93, 99, 104 and 1061-2, 49, 51-52, 56, 59, 83, 93, 99, 104 and 106.
Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS
Claims 1-2, 49, 51-52, 56, 59, 83, 99, 104, and 106 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. Independent claim 1 – as amended now directed to a nucleic acid “comprising a plurality of nucleotide sequences, wherein each nucleotide sequence of the plurality comprises a genotype that is associated with a disease or condition; and the plurality of nucleotide sequences comprises nucleotide sequences from at least two different chromosomes” - and dependent claim 2 (reciting the elected species of a nucleic acid “wherein the genotype of each nucleotide sequence of the plurality is a somatic mutation”) – continue to correspond to, e.g., nucleic acids as they are found within tumor cells; such nucleic acids are products of nature that fall under the law of nature/natural phenomenon judicial exception (JE).  For example, see the prior art disclosure of Hu-Lieskovan et al discussed above, which teaches naturally occurring fusions of genes originating from different chromosomes that may be present in tumor/cancer cells.  The claimed nucleic acids are not modified in any manner that necessarily renders them markedly different from their naturally occurring counterparts.  This judicial exception is not integrated into a practical application because nothing is 
Claims 1-2 as drawn to the elected species are thus clearly not patent eligible. 
Regarding dependent claims 49, 51 and 52, these claims respectively require further elements of an origin of replication, a methylated nucleotide, and a promoter, which are all features that are also found in naturally occurring nucleic acids (such as those of a tumor cell, meeting the requirements of the claims).  The claims require nothing further that might achieve integration into a practical application, nor do the claims include any elements that might amount to something significantly more than a JE.  Claims 56 and 59 require fragments of the claimed nucleic acids or combinations of fragments including the nucleotide sequences; such fragments/combinations do not differ from their naturally occurring counterparts in any way that renders them markedly different from the longer nucleic acid from which they are derived (nor does fragmentation of naturally occurring nucleic acids achieve integration into a practical application, or amount to something significantly more than a JE).  Dependent claim 83 reads on a naturally occurring cancer cell containing the nucleic acids, i.e., another natural product.  The presence of the nucleic acids within any cell (which includes the cell from which the nucleic acids are derived) does not achieve integration or add something significantly more than a JE.  Regarding claim 106, the requirement for a “composition” including the nucleic acids reads on cells, tissues, etc., which again are naturally occurring materials; nothing further is required that either integrates the nucleic acids into a practical application, or which adds something significantly more than a JE.

The reply of January 6, 2021 traverses the prior rejection of claims under 35 USC 101 on the grounds that amended claim 1 is directed to a nucleic acid that does not occur naturally and which is markedly different from naturally occurring products Reply page 9), focusing on the fact that the claims now recite sequences “from at least two chromosomes” (Reply page 10).  This argument has been thoroughly considered but is not persuasive because nucleic acids meeting the requirements of the claims are in fact found in nature, as discussed in the rejection of the amended claims.  The amended claims therefore remain rejected under 35 USC 101 for the reasons set forth above.  It is also noted that the interim guidance referenced by applicant at the Reply, page 9, is not the most recent guidance available regarding subject matter eligibility under 35 USC 101; the most current guidance may be found in the Ninth Edition, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634